Ruiz v Park Gramercy Owners Corp. (2020 NY Slip Op 02260)





Ruiz v Park Gramercy Owners Corp.


2020 NY Slip Op 02260


Decided on April 9, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 9, 2020

Friedman, J.P., Kapnick, Webber, González, JJ.


11379N 158475/15

[*1] Denise Ruiz, Plaintiff-Respondent,
vPark Gramercy Owners Corp., et al., Defendants-Appellants.


Wilson Elser Moskowitz Edelman & Dicker LLP, White Plains (Joseph A.H. McGovern of counsel), for appellants.
Mitchell Dranow, Sea Cliff, for respondent.

Order, Supreme Court, New York County (Shlomo Hagler, J.), entered April 23, 2019, which, inter alia, denied defendants' motion to vacate the note of issue, unanimously reversed, on the law and the facts, without costs, and the motion granted.
"[A] note of issue should be vacated when [it] is based upon a certificate of readiness which contains an erroneous fact, such as that discovery has been completed" (Savino v Lewittes, 160 AD2d 176, 177 [1st Dept 1990]; see Pua v Lam, 155 AD3d 487 [1st Dept 2017]; 22 NYCRR 202.21[e]). Here, the motion to vacate the note of issue should have been granted since plaintiff had not provided authorizations allowing her out-of-state medical providers to release her medical records to defendants, as well as certain receipts for expenses incurred as a result of her
injuries, before filing the note of issue and certificate of readiness.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 9, 2020
CLERK